Exhibit 10.4    
LIMITED PARTIAL WAIVER OF INCENTIVE DISTRIBUTION RIGHTS
UNDER THE FIRST AMENDED AND RESTATED AGREEMENT
OF LIMITED PARTNERSHIP OF
HOLLY ENERGY PARTNERS, L.P.
This Limited Partial Waiver of Incentive Distribution Rights (this “Waiver”)
under the First Amended and Restated Agreement of Limited Partnership of Holly
Energy Partners, L.P. (the “Partnership”), dated as of July 13, 2004 (and as
amended to the date hereof, the “Partnership Agreement”), is hereby adopted on
July 12, 2012, by HEP Logistics Holdings, L.P., a Delaware limited partnership
(the “General Partner”), in its capacity as general partner of the Partnership
and as the holder of all of the Outstanding Incentive Distribution Rights.
Capitalized terms used but not defined herein are used as defined in the
Partnership Agreement.
WHEREAS, this Waiver shall become effective only upon and after the closing of
the transactions contemplated by that certain LLC Interest Purchase Agreement,
dated as of July 12, 2012 (the “Purchase Agreement”), pursuant to which HEP UNEV
Holdings LLC, a subsidiary of the Partnership (the “Buyer”), will purchase and
acquire all of the issued and outstanding membership interests in HEP UNEV
Pipeline LLC (f/k/a Holly UNEV Pipeline Company) held by HollyFrontier
Corporation (“HollyFrontier”); and
WHEREAS, in exchange for a portion of the cash consideration to be paid by or on
behalf of Buyer pursuant to the Purchase Agreement, this Waiver shall be
delivered by HollyFrontier at the closing of the transactions contemplated by
the Purchase Agreement.
NOW, THEREFORE, the General Partner does hereby agree as follows:
1.Defined Terms.
“Buyer LLC Agreement” means the “LLC Agreement” as such term is defined in the
Purchase Agreement.
“Woods Cross Expansion Completion Date” means the first date on which both: (a)
mechanical completion of the installation of new equipment at the HollyFrontier
Woods Cross facility is completed according to its design and permitted basis,
as described by HollyFrontier management as the Woods Cross Phase I expansion,
and (b) achievement by the HollyFrontier Woods Cross refinery of an average
actual crude charge rate over a period of 15 consecutive days of at least 40,000
barrels per day, shall have occurred.
“UNEV Acquisition Closing Date” means the “Closing Date” as such term is defined
in the Purchase Agreement.
2.Limited Partial Waiver of Incentive Distribution Rights.
a.
Notwithstanding anything to the contrary in Section 6.4 of the Partnership
Agreement, the General Partner hereby waives its rights to its distributions


 
- -

--------------------------------------------------------------------------------


as a holder of the Incentive Distribution Rights in the manner provided for in
this Section 2. Any distributions to the holders of the Incentive Distribution
Rights (the “IDR Holders”) provided for in clauses (iii), (iv) and (v) of
Subsection 6.4(b) of the Partnership Agreement, as applicable, shall be adjusted
commencing with the payment date of the first quarterly distribution declared
and paid after the UNEV Acquisition Closing Date (such payment date, the “First
IDR Reduction Date”) as follows: for the quarterly distribution paid on the
First IDR Reduction Date and each of the eleven successive quarterly
distributions declared and paid following the First IDR Reduction Date, any
distributions to the IDR Holders shall be reduced by $1,250,000 (but, for the
avoidance of doubt, not below zero); provided, however, that if the Woods Cross
Expansion Completion Date has not occurred by the third anniversary of the UNEV
Acquisition Closing Date, then each of such quarterly distributions declared and
paid thereafter shall be reduced by $1,250,000 (but, for the avoidance of doubt,
not below zero) until the earlier of (A) the calendar quarter immediately
preceding the Woods Cross Expansion Completion Date (for the avoidance of doubt,
this Waiver shall not apply to the quarterly distribution declared and paid with
respect to the calendar quarter in which the Woods Cross Expansion Completion
Date occurs) and (B) the date at which the cumulative amount of the reductions
provided for in this Section 2 totals $20,000,000.
b.
Notwithstanding anything to the contrary in the Partnership Agreement, the
Partnership shall not allocate any income to the IDR Holders with respect to the
distributions waived in this Section 2.

c.
For the avoidance of doubt, in the event the Partnership is liquidated prior to
that point in time by which there has been a completion of the waiver of
distributions with respect to the Incentive Distribution Rights contemplated by
this Section 2, the distributions with respect to the Incentive Distribution
Rights to be received by the IDR Holders in connection with such liquidation, if
any, shall not be reduced by the amount of any distributions to be waived in
accordance with this Section 2 but not yet declared and paid at the time of such
liquidation.

3.Partnership Agreement. To the extent that this Waiver amends any provision of
the Partnership Agreement, this Waiver shall constitute an amendment to the
Partnership Agreement. Section 13.1(d)(i) of the Partnership Agreement provides
that the General Partner, without the approval of any Limited Partner, may amend
any provision of the Partnership Agreement to reflect a change that, in the
discretion of the General Partner, does not adversely affect the Limited
Partners (including any particular class of Partnership Interest as compared to
other classes of Partnership Interests) in any material respect. The General
Partner has determined, in its discretion, that this Waiver does not adversely
affect the Limited Partners in any material respect, except the holder of the
Incentive Distribution Rights as compared to holders of the other classes of
Partnership Interests. In accordance with Section 13.3(c) of the Partnership
Agreement, the General Partner, in its capacity

 
- -

--------------------------------------------------------------------------------


as the holder of all of the Outstanding Incentive Distribution Rights, hereby
consents to and approves this Waiver in all respects. Except as specifically
provided in this Waiver, the Partnership Agreement shall remain in full force
and effect.
4.Termination. This Waiver shall terminate in accordance with Section 12.4 of
the Buyer LLC Agreement effective on any Optional Buy-Out Date or Mandatory
Buyout Date (in each case, as defined in the Buyer LLC Agreement). For the
avoidance of doubt, upon such termination of this Waiver, no further
distributions with respect to the Incentive Distribution Rights shall be reduced
pursuant to Section 2 of this Waiver, and the IDR Holders shall be entitled to
receive distributions with respect to the Incentive Distribution Rights pursuant
to the terms and conditions of the Partnership Agreement unadjusted by this
Waiver.
5.Governing Law. This Waiver shall be governed by, and interpreted in accordance
with, the laws of the State of Delaware, all rights and remedies being governed
by such laws without regard to principles of conflicts of laws.
6.Binding on Successors. This Waiver shall be binding upon all successors and
assigns of the holder of the Incentive Distribution Rights and any and all
transferees of the Incentive Distribution Rights, and the General Partner hereby
agrees to notify any transferees of the Incentive Distribution Rights of this
Waiver.


IN WITNESS WHEREOF, the General Partner has executed this Waiver as of the date
first set forth above.


GENERAL PARTNER:


HEP LOGISTICS HOLDINGS, L.P.


By:    Holly Logistic Services, L.L.C.,
its general partner






By:    /s/ Matthew P. Clifton                
Name: Matthew P. Clifton
Title: Chief Executive Officer and President









 
- -